Citation Nr: 1303319	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder of the spine for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1941 to August 1945.  He died in April 2007.  The appellant is his son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant was afforded a Board hearing, held by the undersigned, in April 2011.  A copy of the hearing transcript has been associated with the record.

The Board denied the appellant's claim in May 2011.  Subsequently, the appellant appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (Joint Motion), issued in November 2011, the parties agreed that the Board's denial of service connection for a disorder of the spine, for accrued benefits purposes, should be vacated and remanded.  Specifically, the parties acknowledged that the appellant, during a March 2007 Board hearing, testified that he witnessed the Veteran's mobility difficulty, secondary to back pain, since the 1950's.  However, in its May 2011 decision, the Board failed to provide analysis of this purported continuity of symptomatology.

In response, the Board requested an expert opinion from a specialist associated with the Veterans Health Administration (VHA) in September 2012.  An opinion was received in October 2012, and that document has been associated with the record.


FINDINGS OF FACT

1.  The record indicates that the Veteran had a service connection claim for a spine disorder pending at the time of his death. 

2.  The evidence of record, when viewed in its totality, is in relative equipoise as to whether a disorder of the spine was incurred during active service.   


CONCLUSION OF LAW

The criteria for service connection for a disorder of the lumbar spine, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

In the instant case, the appellant's claim for service connection for the purpose of accrued benefits is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Accrued Benefits 

As noted in the prior Board decision, periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

The Board notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Under 38 U.S.C.A. § 5121(c), the only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c).  In the instant case, the appellant filed a claim for accrued benefits in April 2008, within one year of the Veteran's death in April 2007.  Therefore, his claim was timely filed. 

38 C.F.R. 3.1000(a) provides, in pertinent part, that periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.  (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

In this case, the appellant is the Veteran's son.  However, he is not a child as defined in 3.1000(d)(2).  He is not a dependent, under the age of 18, or not over the age of 23 years of age and pursuing a course of educational instruction at the time of the Veteran's death.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2). 

Nevertheless, if accrued benefits were due in this matter, the appellant may establish entitlement to such payments under 38 C.F.R. § 3.1000(a)(5).  He has indicated that he bore substantial expenses caring for, and arranging for burial of, the Veteran at the end of his life.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Furthermore, benefits may be paid to the estate of a deceased veteran, provided that the estate will not revert to the state because there is no one eligible to inherit it.  See 38 C.F.R. §3.1003(b).  This provision may result in the authorization of payment of accrued benefits as the appellant indicated in his April 2008 claim that he was "the sole executor and administrator" for the Veteran's estate. 

In this instance, the Board notes that the appellant's claim for a burial allowance was granted in June 2007, though it appears that a substantial balance remained pursuant to a May 2007 funeral home invoice.  Irrespective of which avenue of potential entitlement applies here, the Board makes no determination regarding the amount of any accrued benefits or whether the appellant is a proper payee.  

In any case, the Board must first address whether the condition precedent to receiving such payments is present in this case - whether, at the time of the Veteran's death, the evidence of record established entitlement to service connection for a spine disability.  In determining these central issues, the Board must rely on evidence of record that was in the claims file at the time of the Veteran's death in April 2007.  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

The issue of what constitutes evidence in the claims file at the time of death was addressed by the Court in Hayes v. Brown, 4 Vet. App. 353 (1993).  The Court noted that the VA Adjudication Manual, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  The government documents consist of evidence in file at date of death.  Evidence "in file," in turn, includes the following, even if such reports are not reduced to writing or are not physically placed in the Veteran's file until after death: (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment of examinations in VA medical centers including those in outpatient treatment folders; (4) Reports of hospitalization, treatment or examinations authorized by VA; and (5) Reports of autopsy made by VA on the date of death.  

In addition, the Court noted that VA Manual, M21-1, paragraph 5.25(b) states, in relevant part, that "[t]he cited regulations [38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1) (1992)] also provide for the acceptance of evidence after death for verifying or corroborating evidence 'in file' at death."  Thus, evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  A claimant for accrued benefits cannot furnish additional evidence to substantiate a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4). 

Here, the Board requested a VHA opinion in September 2012 so as to clarify whether testimony provided by the appellant in March 2007, in which he stated that he personally witnessed the Veteran's back discomfort as early as the 1950's, and that this discomfort resulted in the disorder claimed by the Veteran prior to his death, is corroborated by accepted medical science.  As such, this evidence will be considered within the context of this decision.

III. Service Connection

In this case, the appellant, who is the Veteran's son, has claimed entitlement to service connection for a disorder of the lumbar spine, for the purpose of accrued benefits.  At the time of his death, the Veteran was diagnosed with degenerative arthritis of the lumbar spine, as well as spinal stenosis.  The appellant contends that the Veteran's back disorders were causally-related to his period of active service.  Specifically, the appellant testified in March 2007 and April 2011 that the Veteran fell out of a Jeep, and received a shrapnel wound to his back, during his period of active service, and that he suffered from back symptomatology since the 1950's. 

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

Turning to the Veteran's period of active service, the Board notes that the Veteran contended that he injured his back during combat service in World War II.  He maintained that he suffered shrapnel wounds to his back due to enemy fire in Europe.  Although there is no supportive medical evidence of record that the Veteran injured his back during service, the Board determined in May 2011 that the record supported his claim that he engaged in combat with the enemy.  Coupled with the Veteran's Bronze Star Medal, indication of participation in battles and campaigns in North Africa, Italy, central Europe, and France (Normandy), the Board found that the Veteran's account of was consistent with the circumstances of his combat service.  

Post-service, although the Veteran maintained that he suffered from severe back pain during his period of service, following what he believed to have been a shrapnel wound, a September 2003 VA examiner indicated that there was "no obvious scar on shrapnel wound in the lumbar spine[.]"  The examiner then conceded that such a scar could have been "obliterated" by a surgical scar.  It was noted that the Veteran carried diagnoses of degenerative arthritis of the lumbar spine, status post lumbar laminectomy, and limitation of range of motion.  Additional medical evidence of record indicated that the Veteran was also diagnosed with spinal stenosis.  

The appellant's testimony, and specifically his contention that he witnessed the Veteran's back symptomatology as early as the 1950's, was not considered by the September 2003 VA examiner.  As such, the Board requested an opinion from a specialist with the VHA in September 2012.  In an October 2012 opinion, the specialist noted that, although the Board found the Veteran's in-service account to be credible, there was no supporting evidence to demonstrate a shrapnel injury.  Instead, the earliest treatment for disorders of the back occurred in the early 2000's.  It was further noted that the appellant testified that the Veteran often wore back braces, and that it was certainly possible that the Veteran had a back injury in the military (typically diagnosed as a lumbar myofascial strain in younger adults).  The specialist stated that, in most cases, strains heal (though persistent pain may ensue).  However, it was again pointed out that the Veteran did not seek any such treatment for back pain until decades following separation from service.

The specialist indicated that, in most cases, arthritis of the spine does not start to occur until age 40, and then worsens over time.  The Veteran was 80 when he underwent a lumbar MRI demonstrating bulging discs and other signs of degeneration, followed by more than one lumbar laminectomy.  It was noted that shrapnel would have appeared on the MRI, and that the magnets may pull embedded fragments causing damage.  As such, the Veteran would have been asked if he possibly had shrapnel in his body prior to that test, and there was no evidence of foreign bodies after the procedure was completed.  Therefore, the specialist opined that the Veteran had not suffered a prior shrapnel injury.

Further, with the long latency period until spinal problems were documented, combined with the lack of medical data to support a connection between a back injury at a young age leading to the development of arthritis at later ages, there was no evidence of record to support the appellant's claim.  In support of that opinion, the specialist pointed out that arthritis of the spine is ubiquitous by age 50, and clearly led to the Veteran's symptoms by age 80, and he cited several studies to corroborate his conclusion.

In retort, a private medical opinion was authored in January 2013 which addressed, and contradicted, each of the specialist's claims.  The report itself is incredibly lengthy, and as such the most pertinent sections will be addressed here.  The private provider detailed the Veteran's March 2007 Board hearing testimony, in which the Veteran claimed to have fallen out of a Jeep two years prior to discharge, injuring his back.  It was also noted that the Veteran's service treatment records were lost in a fire.  After an exhaustive recitation of the claims file, to include an analysis of the October 2012 VHA opinion, the provider indicated that two of the studies relied upon by the VHA specialist, to conclude that there was no link between physical trauma and the later development of arthritis, were authored by the same individual.  It was further noted that the data set was very limited, and that the study itself found that long term studies were needed to support the conclusions.  Moreover, the provider indicated that every medical organization suggests that trauma is a risk factor for degenerative disc disease, and specifically lumbar arthritis among the military population.

The provider went on to note that lumbar disc disease was often asymptomatic, and that the concept that an early, undiagnosed annular tear of the disc wall, later resulting in degenerative disc disease, is a known medical principle.  Overall, per the provider, the underlying factual predicate of the VHA opinion was inaccurate, the studies cited by the specialist were highly selective and inconclusive, and the specialist failed to address the numerous contrary studies (cited by the provider in detail).  The provider stated that, when a more comprehensive review of the literature was undertaken, it was as likely as not that the in-service trauma (conceded by the Board in this case) was the predisposing factor for the Veteran's later development of osteoarthritis.  

He further indicated that degenerative arthritis takes time to develop, and is a response to repetitive trauma as well as specific traumatic episodes.  Therefore, it was not unusual that a quiescent period existed between the in-service trauma and the significant symptom onset, as the degenerative process often requires time prior to reaching a level that causes functional impairment.  As to the specialist's opinion that the Veteran's arthritis was simply the result of aging, the provider countered with the appellant's testimony regarding complaints of back pain and the use of back braces for decades prior to the initial claim for service connection.  

Following careful consideration of each opinion above, the Board affords the appellant all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the claim at issue.  When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, with resolution of doubt in the appellant's favor, the Board concludes that a grant of service connection for a low back disability for accrued benefits purposes is warranted.  






ORDER

Entitlement to service connection for a disorder of the spine for accrued benefits purposes is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


